Citation Nr: 1647105	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  02-03 553	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


(The issues of entitlement to service connection for dumping syndrome and compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for dumping syndrome will be the subject of a subsequent and separate Board of Veterans' Appeals decision).


INTRODUCTION

The Veteran had active service from December 1972 to December 1976.

This case came to the Board of Veterans' Appeals (Board) on appeal from a February 2001 decision of the Los Angeles, California Regional Office (RO), which determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder had not been submitted.

The matter of the Veteran's application to reopen a previously denied claim has been before the Board on numerous occasions and was initially denied by the Board in a January 2003 decision that was vacated by the United States Court of Appeals for Veterans Claims (Court) in June 2003.  

The case was remanded by the Board in September 2014 for a hearing which the Veteran failed to attend.  In July 2015, the Board reopened the previously denied claim of service connection for a back disability, and remanded the appeal for a VA examination.  The case was subsequently returned to the Board.

In November 2015, the Veteran revoked his previous authorization of Mark R. Lippman, Attorney, as his representative before VA as to this appeal.


FINDING OF FACT

On November 12, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


